               Case 2:21-cv-03303 Document 1 Filed 07/26/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
CHRISTIE MAGIN                         :
70 Lee Ave.                            :
Deptford, NJ 08096                     :    CIVIL ACTION
                                       :
              Plaintiff,               :    DOCKET NO.:_______________________
       v.                              :
                                       :
TRINITY HEALTH MID-ATLANTIC            :
d/b/a ST. MARY’S MEDICAL CENTER :           JURY TRIAL DEMANDED
1201 Langhorne-Newtown Road            :
Langhorne, PA, 19047                   :
                                       :
              Defendant.               :
____________________________________:

                                       CIVIL ACTION COMPLAINT

          Christie Magin (hereinafter referred to as “Plaintiff,” unless indicated otherwise), by and

through her undersigned counsel, hereby avers as follows:

                                                INTRODUCTION

          1.      This action has been initiated by Plaintiff against Trinity Health Mid-Atlantic d/b/a

St. Mary’s Medical Center (hereinafter referred to as “Defendant”) for violations of the Americans

with Disabilities Act, as amended (“ADA” - 42 USC §§ 12101 et. seq.) and the Pennsylvania

Human Relations Act (“PHRA”).1

          2.      Plaintiff asserts, inter alia, that she was discriminated against, not reasonably

accommodated, unlawfully terminated by Defendant, and that Defendant unlawfully failed to hire.

As a direct consequence of Defendant’s unlawful actions, Plaintiff seeks damages as set forth

herein.


1
  Plaintiff’s claims under the PHRA are referenced herein for notice purposes. She is required to wait 1 full year before
initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in advance of same
because of the date of issuance of her federal right-to-sue letter. Plaintiff’s PHRA claims will mirror identically her
federal claims under the ADA.
             Case 2:21-cv-03303 Document 1 Filed 07/26/21 Page 2 of 15




                                  JURISDICTION AND VENUE

        3.     This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under laws of the United States and seeks

redress for violations of federal laws. There lies supplemental jurisdiction over Plaintiff’s state-

law claims because they arise out of the same common nucleus of operative facts as Plaintiff's

federal claims asserted herein.

        3.     This Court may properly maintain personal jurisdiction over Defendant because

Defendant’s contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction in order to comply with traditional notions of fair play and substantial justice,

satisfying the standard set forth by the United States Supreme Court in Int’l Shoe Co. v.

Washington, 326 U.S. 310 (1945), and its progeny.

        4.     Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendant is deemed to reside where they are subjected to personal jurisdiction, rendering

Defendant resident of the Eastern District of Pennsylvania.

        5.     Plaintiff filed a Charge with the Equal Employment Opportunity Commission

("EEOC") and also dual-filed said charge with the Pennsylvania Human Relations Commission

("PHRC"). Plaintiff has properly exhausted her administrative proceedings before initiating this

action by timely filing her Charge with the EEOC, and by filing the instant lawsuit within 90 days

of receiving a right-to-sue letter from the EEOC.

                                             PARTIES

        6.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.     Plaintiff is an adult individual, with an address as set forth in the caption.



                                                  2
              Case 2:21-cv-03303 Document 1 Filed 07/26/21 Page 3 of 15




        8.     Defendant is a medical facility in Bucks County, Pennsylvania located at the above-

captioned address providing medical, hospital, emergency, surgical and general health-care

services.

        9.     At all times relevant herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendant.

                                     FACTUAL BACKGROUND

        10.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        11.    Plaintiff worked for Defendant from June of 2005 through October of 2011 and was

rehired in June of 2018.

        12.    At all times relevant herein, Plaintiff was employed with Defendant as a part-time

cat scan technician.

        13.    Plaintiff has and continues to suffer from serious health conditions, including but

not limited to carpal tunnel syndrome.

        14.    As a result of her aforesaid health conditions, Plaintiff (at times) is limited in her

ability to perform some daily life activities, including pushing, pulling, gripping, and repeating

manual tasks using her hands for extended periods of time.

        15.    Despite these health conditions, Plaintiff was still able to perform the essential

functions of her job, but she did require reasonable accommodations (at times), which included

occasional and various times to undergo and recover from different surgeries.

        16.    For example, in or about the end of June, 2019, Plaintiff took an approximate 3.5-

month long medical leave of absence to undergo and recovery from surgery.



                                                 3
             Case 2:21-cv-03303 Document 1 Filed 07/26/21 Page 4 of 15




       17.     On or about June 26, 2020 (approximately one year after initiating Plaintiff’s first

medical leave), Plaintiff then commenced another medical leave of absence to undergo another

surgery for a separate condition related to Plaintiff’s right hand. Plaintiff returned to work from

this approximate six-week medical leave on or about August 8, 2020, and at that time, was never

told that accommodating Plaintiff’s health condition with the aforesaid two (2) medical leaves was

an undue hardship on Plaintiff’s department.

       18.     In or about October of 2020, Plaintiff requested another six-week medical leave of

absence to undergo and recover from surgery for the same condition that Plaintiff’s June 2020

medical leave was taken, but on Plaintiff’s left hand.

       19.     However this time, Plaintiff’s request for an accommodation was denied allegedly

due to “staffing,” despite staffing being the same if not better at the time than it was when Plaintiff

took medical leave in June of 2020.

       20.     Specifically, Plaintiff’s supervisor Susan Hall (hereinafter “Hall”) submitted an

email to Human Resources giving her alleged reasons why Plaintiff’s leave of absence should not

be accommodated: including (1) the department was presently covering FT Long Term Disability

Leave, which upon information and belief, was kept open for over a year; (2) there were “3 PRN

resignations that have squeezed our resources for coverage as well” (which was not true); (3)

Plaintiff’s most recent June 2020 leave allegedly “incurred some OT to cover the open shifts”

which was not “a desired position” for the department; and (4) a “number of colleagues have placed

PTO requests months ago for time off in the next couple of months. There is also the impact of

Holiday shift coverage; techs working the upcoming Holidays have asked for time off before/after

the Holiday shift that they are working.”




                                                  4
             Case 2:21-cv-03303 Document 1 Filed 07/26/21 Page 5 of 15




       21.     Thereafter, Plaintiff received a written notification that her request for leave had

been denied. However, in this denial letter, it stated that Plaintiff requested “6+” weeks medical

leave, which is not true as Plaintiff had only requested six (6) weeks.

       22.     Indeed, the reasons Defendant provided for denying Plaintiff’s request were that

the accommodation would: (1) create an undue hardship; (2) require a removal of the essential

functions of Plaintiff’s job; and (3) require lowering of performance or production standard.

       23.     Additionally, the fourth reason given for Defendant’s denial of Plaintiff’s request

was that Plaintiff had already been accommodated for two leaves in the last 12 months.

       24.     Further, as a result of Defendant’s decision to deny Plaintiff’s request for a

reasonable accommodation, Plaintiff’s position would not be held if she took medical leave.

       25.     Regardless, Defendant’s reasons for denying Plaintiff’s request for an

accommodation are completely absurd as (1) Defendant failed to even indicate how Plaintiff’s

accommodation request would create an undue hardship; (2) the request would not have removed

any essential function of Plaintiff’s job or lowered Plaintiff’s performance/production, and in fact,

the accommodation would have helped Plaintiff perform the essential functions of her job and

improved her performance/production; and (3) Plaintiff was not provided with two (2) medical

leaves within the 12 months preceding the anticipated start date of her third medical leave (in

November of 2020).

       26.     After being denied Plaintiff’s request for a reasonable accommodation, Plaintiff

then submitted a doctor’s note to Defendant’s management, including Hall and Defendant’s HR

manager, Karlyn Sibel (hereinafter “Sibel”), indicating that Plaintiff’s procedure was necessary

(not elective) and delaying the surgery could have “profound effects on [her] ability to care for

[herself] and perform duties at work using [her] hands.”



                                                 5
             Case 2:21-cv-03303 Document 1 Filed 07/26/21 Page 6 of 15




       27.     Additionally, Plaintiff indicated in an email while submitting the aforementioned

letter that Plaintiff did not agree with Defendant’s decision to deny her accommodation and she

would like them to reconsider in light of her recent doctor’s note.

       28.     Sibel responded back to Plaintiff’s email, stating that it did not matter whether

Plaintiff agreed with Defendant’s decision or not, it was final.

       29.     Sibel further advised Plaintiff in a separate email that she was not being terminated

and that Plaintiff should apply for short term disability.

       30.     Despite Defendant’s denial and refusal to provide reasonable accommodation(s),

Plaintiff commenced a medical leave of absence on or about November 19, 2020 because

Plaintiff’s doctor deemed it medically necessary.

       31.     During Plaintiff’s medical leave, Plaintiff heard nothing from Defendant regarding

Plaintiff’s position and/or whether Plaintiff’s position had been filled.

       32.     On or about December 2, 2020, Plaintiff submitted a doctor’s note to Defendant’s

management indicating that Plaintiff would be able to return to work without restrictions on

December 31, 2020.

       33.     Plaintiff did not receive a response from Defendant’s management. However,

Plaintiff did see that on or about the same day that Plaintiff submitted her return to work note,

Plaintiff’s position was posted.

       34.     Because there was no response from Defendant’s management and HR department

after the submission of Plaintiff’s December 2, 2020 doctor’s note, Plaintiff again followed up

with Hall and Sibel on or about December 28, 2020 to determine if Plaintiff was permitted to return

to work on December 31, 2020 (as per Plaintiff’s doctor’s release).




                                                  6
             Case 2:21-cv-03303 Document 1 Filed 07/26/21 Page 7 of 15




       35.     Later that same day, Plaintiff received a voicemail from Hall, falsely claiming

Plaintiff had already been told that her position had been filled, that the decision was out of her

(Hall’s) hands, and that it was all being handled by HR.

       36.     In addition to Hall’s voicemail, Plaintiff also received an email from Sibel on or

about December 29, 2020, stating “Hi Christie - you were notified when your [sic] requested a

leave that your department would not be able to accommodate.”

       37.     Plaintiff responded to Sibel’s email stating:

               Karlyn,

               While you indicated before I took leave that my request could not be
               accommodated, you also stated in your November 12, 2020 email that I was
               not being "termd." I was informed by Sue ina voicemail that my position
               has been filled, which neither you nor sue notified me of while I was on
               medical leave. Please let me know where I go from here. Am I officially
               terminated? Who do I need to speak with regarding benefits? When will my
               benefits/health insurance end? No one has sent me any information
               regarding my benefits and when they will end.

       38.     Sibel replied by telling Plaintiff that she was not terminated and that Plaintiff could

apply for any open position as an internal transfer.

       39.     Following this response, Plaintiff asked Sibel how long Plaintiff’s benefits would

remain in place and how long Plaintiff had to look for another position.

       40.     Then, Sibel sent Plaintiff a letter on or about December 31, 2020, stating that

Plaintiff had 30 days to find an alternative position or Plaintiff would be terminated as an active

employee, despite there being no alternative positions available during same 30 day window.

       41.     As a result, Plaintiff was unable to find an alternative position within Defendant

during the aforesaid 30 day window, and therefore, Plaintiff was terminated from Defendant’s

payroll system on or about January 31, 2021.




                                                 7
             Case 2:21-cv-03303 Document 1 Filed 07/26/21 Page 8 of 15




       42.     On or about January 4, 2021, Plaintiff filed a Charge of Discrimination with the

EEOC for aforementioned violations of the ADA.

       43.     In or about early April of 2021, Plaintiff learned of an open part-time cat scan

technician position within the same department that Plaintiff had previously worked (but was fired

from in December of 2020, supra).

       44.     Thus, Plaintiff reached out to her former Supervisor Hall via email, who did not

respond to Plaintiff’s email directly, but upon information and belief, forwarded it to Defendant’s

Talent Acquisition Manager, Katie Derby (hereinafter “Derby”).

       45.     Then, Derby sent Plaintiff a link to formally apply for the position, which Plaintiff

did on or about April 5, 2021.

       46.     On or about April 29, 2021, Plaintiff received an email from Defendant’s “Talent

Acquisition Team” which stated: “We have completed a review of your application. Unfortunately,

your application will not be moving forward at this time. We have identified other individuals

whose background and experience better match the needs of this position.”

       47.     Defendant’s decision not to move forward with Plaintiff’s application is completely

and obviously discriminatory and retaliatory, as same was based on Plaintiff’s known/perceived

and/or record of disability, Plaintiff’s previous request(s) for accommodation(s), and/or because

of Plaintiff’s prior EEOC Charge (which upon information and belief, Defendant was made aware

of before Defendant’s decision to reject Plaintiff’s application).

       48.     Therefore, Plaintiff believes and avers that Plaintiff was terminated and/or

constructively terminated by Defendant because of: (1) Plaintiff’s actual/perceived/record of

disabilities; (2) Plaintiff’s requested accommodation(s); (3) Plaintiff’s objections to Defendant’s

illegal conduct under the ADA; (4) Defendant’s failure to engage in the interactive process with



                                                  8
                   Case 2:21-cv-03303 Document 1 Filed 07/26/21 Page 9 of 15




     Plaintiff and/or accommodate Plaintiff’s disabilities; and/or (5) in retaliation for requesting

     reasonable accommodations.

                                              COUNT I
               Violations of the Americans with Disabilities Act, as amended (“ADA”)
([1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation; [3] Failure to Accommodate)

             49.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

     full.

             50.    Plaintiff suffered from qualifying health conditions under the ADA which affected

     her ability (at times) to perform some daily life activities including pushing, pulling, gripping, and

     repeating manual tasks using her hands for extended periods of time.

             51.    Despite Plaintiff’s aforementioned health conditions and limitations, she was still

     able to perform the duties of her job well with Defendant; however, Plaintiff did require reasonable

     accommodations at times.

             52.    Plaintiff kept Defendant’s management informed of her serious medical conditions

     and reasonable accommodations, including a brief medical leave of absence.

             53.    Defendant failed to accommodate Plaintiff’s reasonable requests relating to her

     health conditions and request for a brief medical leave of absence, and Plaintiff was terminated

     from Defendant shortly after requesting/utilizing reasonable accommodations.

             54.    Plaintiff believes and therefore avers that she was terminated from Defendant

     because of: (1) her known and/or perceived health problems; (2) her record of impairment; (3) her

     requested accommodations; (4) Defendant’s failure to properly accommodate her; and/or (5) in

     retaliation for requesting reasonable accommodations.

             55.    These actions aforesaid constitute violations of the ADA.




                                                       9
              Case 2:21-cv-03303 Document 1 Filed 07/26/21 Page 10 of 15




                                         COUNT II
          Violations of the Americans with Disabilities Act, as amended (“ADA”)
([1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation; [3] Failure to Hire)

        56.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        57.     Plaintiff suffered from qualifying health conditions under the ADA which affected

her ability (at times) to perform some daily life activities including pushing, pulling, gripping, and

repeating manual tasks using her hands for extended periods of time.

        58.     Despite Plaintiff’s aforementioned health conditions and limitations, she was still

able to perform the duties of her job well with Defendant; however, Plaintiff did require reasonable

accommodations at times.

        59.     Defendant’s failed to accommodate Plaintiff’s reasonable requests relating to her

health conditions and request for a brief medical leave of absence, and Plaintiff was abruptly

terminated from Defendant shortly after requesting/utilizing reasonable accommodations.

        60.     As a result, Plaintiff filed a Charge of Discrimination with the EEOC for violations

of the ADA.

        61.     Thereafter, Plaintiff learned of an open part-time cat scan technician position within

the same department that Plaintiff had previously worked (but was fired from in December of

2020, supra) and applied for such position.

        62.     Defendant’s rejected Plaintiff’s application based on Plaintiff’s known/perceived

and/or record of disability, Plaintiff’s previous request(s) for accommodation(s), and/or because

of Plaintiff’s prior EEOC Charge.

        63.     These actions aforesaid constitute violations of the ADA.




                                                 10
            Case 2:21-cv-03303 Document 1 Filed 07/26/21 Page 11 of 15




       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendant is to be prohibited from continuing to maintain their illegal policy,

practice or custom of discriminating/retaliating against employees and are to be ordered to

promulgate an effective policy against such unlawful acts and to adhere thereto;

       B.      Defendant is to compensate Plaintiff, reimburse Plaintiff and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to past lost earnings, future lost earnings, salary, pay

increases, bonuses, medical and other benefits, training, promotions, pension, and seniority.

Plaintiff should be accorded those benefits illegally withheld from the date she first suffered

retaliation/discrimination at the hands of Defendant until the date of verdict;

       C.      Plaintiff is to be awarded punitive damages, as permitted by applicable law(s)

alleged asserted herein, in an amount believed by the Court or trier of fact to be appropriate to

punish Defendant for its willful, deliberate, malicious and outrageous conduct and to deter

Defendant or other employers from engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded any and all other equitable and legal relief as the Court

deems just, proper and appropriate including for emotional distress;

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable legal

fees as provided by applicable federal and state law;

       F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth in

applicable federal law; and




                                                 11
            Case 2:21-cv-03303 Document 1 Filed 07/26/21 Page 12 of 15




       G.     Plaintiff’s claims are to receive a trial by jury to the extent allowed by applicable

law. Plaintiff has also endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(b).

                                                    Respectfully submitted,
                                                    KARPF, KARPF & CERUTTI, P.C.


                                            By:
                                                    Ari R. Karpf, Esq.
                                                    3331 Street Road
                                                    Two Greenwood Square
                                                    Building 2, Ste. 128
                                                    Bensalem, PA 19020
                                                    (215) 639-0801

Dated: July 26, 2021




                                               12
      Case 2:21-cv-03303 Document 1 Filed 07/26/21 Page 13 of 15




            `ÜêáëíáÉ=j~Öáå



qêáåáíó=eÉ~äíÜ=jáÇJ^íä~åíáÅ=ÇLÄL~=píK=j~êóDë=jÉÇáÅ~ä=`ÉåíÉê




TLOSLOMON
                                 Case 2:21-cv-03303  Document
                                                  UNITED        1 Filed COURT
                                                         STATES DISTRICT 07/26/21 Page 14 of 15
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       TM=iÉÉ=^îÉåìÉI=aÉéíÑçêÇI=kg=MUMVS
Address of Plaintiff: ______________________________________________________________________________________________
                       NOMN=i~åÖÜçêåÉJkÉïíçïå=oç~ÇI=i~åÖÜçêåÉI=m^=NVMQT
Address of Defendant: ____________________________________________________________________________________________
                                             aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
          TLOSLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


         TLOSLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                         Case 2:21-cv-03303 Document 1 Filed 07/26/21 Page 15 of 15
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                            DEFENDANTS
                                                                                                             qofkfqv=eb^iqe=jfaJ^qi^kqf`=aL_L^=pqK=j^ovDp=
    j^dfkI=`eofpqfb                                                                                          jbaf`^i=`bkqbo
                                                                       däçìÅÉëíÉê=                                                                         _ìÅâë
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY           ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                  ❒ 365 Personal Injury -           of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product                Product Liability     ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability                ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                               ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’              Product Liability                                             ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability                ❒ 368 Asbestos Personal                                             ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                          Injury Product                                                       New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                  Liability                                                     ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                       LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle             ❒ 370 Other Fraud           ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle             ❒ 371 Truth in Lending              Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability         ❒ 380 Other Personal        ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                  Property Damage               Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                    ❒ 385 Property Damage       ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -               Product Liability      ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS         ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights          Habeas Corpus:            ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                    ❒ 463 Alien Detainee               Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment                ❒ 510 Motions to Vacate                                             ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                        Sentence                                                             26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations            ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒
                                     u    445 Amer. w/Disabilities -    ❒ 535 Death Penalty               IMMIGRATION                                                                State Statutes
                                              Employment                  Other:                    ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                              Other                     ❒ 550 Civil Rights                Actions
                                     ❒    448 Education                 ❒ 555 Prison Condition
                                                                        ❒ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      ^a^=EQOrp`NONMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=^a^=~åÇ=íÜÉ=meo^K
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION                                                DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                                JUDGE                                                                                               DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
        TLOSLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
